Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Johnny Ma, during a telephony interview on April 20, 2022, gave the Examiner an authorization to amend claims 1, 10, 14 and cancel claims 3 and 16 as follows:

IN THE CLAIMS
1. (Currently Amended)  A method for video decoding in a decoder, comprising:
decoding coded information of a chroma coding block (CB) from a coded video bitstream, the coded information indicating that a cross-component filter is applied to the chroma CB, the coded information further indicating a chroma subsampling format and a chroma sample type that indicates a relative position of a chroma sample with respect to at least one luma sample in a corresponding luma CB; 
determining a filter shape of the cross-component filter applied to the chroma CB based on at least one of the chroma subsampling format or the chroma sample type;  
generating a first intermediate CB by applying a loop filter to the chroma CB;
generating a second intermediate CB by applying, to the corresponding luma CB, the cross-component filter applied to the chroma CB and having the determined filter shape; and
determining a filtered chroma CB based on the first intermediate CB and the second intermediate CB by combining the loop filtered chroma CB with the cross-component filtered luma CB, wherein
a number of filter coefficients of the cross-component filter is signaled in the coded video bitstream; and 
the determining the filter shape includes determining the filter shape of the cross-component filter based on the number of filter coefficients and the at least one of the chroma subsampling format or the chroma sample type.

Claim 3(cancel).

10. (Currently Amended)  A method for video decoding in a decoder, comprising:
decoding coded information of a chroma coding block (CB) from a coded video bitstream, the coded information indicating that a cross-component filter is applied to the chroma CB based on a corresponding luma CB; 
generating a down-sampled luma CB by applying a down-sampling filter to the corresponding luma CB, a chroma horizontal subsampling factor, and a chroma vertical subsampling factor between the chroma CB and the down-sampled luma CB being one;
generating a first intermediate CB by applying a loop filter to the chroma CB;
generating a second intermediate CB by applying, to the down-sampled luma CB, the cross-component filter applied to the chroma CB, a filter shape of the cross-component filter being independent of a chroma subsampling format and a chroma sample type of the chroma CB, the chroma sample type indicating a relative position of a chroma sample with respect to at least one luma sample in the corresponding luma CB; and
determining a filtered chroma CB based on the first intermediate CB and the second intermediate CB by combining the loop filtered chroma CB with the cross-component filtered down-sampled luma CB, wherein
a number of filter coefficients of the cross-component filter is signaled in the coded video bitstream; and 
the filter shape of the cross-component filter is determined based on the number of filter coefficients.

14. (Currently Amended)  An apparatus for video decoding, comprising: 
processing circuitry configured to:
decode coded information of a chroma coding block (CB) from a coded video bitstream, the coded information indicating that a cross-component filter is applied to the chroma CB, the coded information further indicating a chroma subsampling format and a chroma sample type that indicates a relative position of a chroma sample with respect to at least one luma sample in a corresponding luma CB; 
determine a filter shape of the cross-component filter applied to the chroma CB based on at least one of the chroma subsampling format or the chroma sample type;  
generate a first intermediate CB by applying a loop filter to the chroma CB;
generate a second intermediate CB by applying, to the corresponding luma CB, the cross-component filter applied to the chroma CB and having the determined filter shape; and
determine a filtered chroma CB based on the first intermediate CB and the second intermediate CB by combining the loop filtered chroma CB with the cross-component filtered luma CB, wherein
a number of filter coefficients of the cross-component filter is signaled in the coded video bitstream; and 
the filter shape of the cross-component filter is determined based on the number of filter coefficients and the at least one of the chroma subsampling format or the chroma sample type.

Claim 3(cancel).

Reasons for allowance
          Claims 1, 2, 4-15 and 17-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Chen (U.S. Pub No. 2018/0063527 A1).  Chen directed toward a video coding device generates first and second components of a current picture. Additionally, the video coding device determines a first parameter and a second parameter. The first and second parameters are each based on a value of a current sample in the first component. The video coding device applies a cross-component filter to the current sample, thereby determining a filtered value of the current sample based on the first parameter, the second parameter, and one or more cross-component samples. Each of the one or more cross-component samples is in the second component.  Chen alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 2, 4-15 and 17-20 are found allowable. Moreover, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/20/2022, and the " Applicant summary of interview with examiner” filed 04/21/2022 with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/            Primary Examiner, Art Unit 2487